IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2278 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 112 DB 2015
                                :
                                :           Attorney Registration No. 94493
           v.                   :
                                :           (Blair County)
PERRY LYNN FLAUGH               :
                                :
                Respondent      :




                                       ORDER


PER CURIAM


      AND NOW, this 12th day of August, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Perry Lynn Flaugh is suspended from the

Bar of this Commonwealth for a period of one year and one day, and he shall comply

with all the provisions of Pa.R.D.E 217. Respondent shall pay costs to the Disciplinary

Board. See Pa.R.D.E. 208(g).



      Justice Mundy dissents and would impose a two-year suspension.